DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 8-20 are cancelled. Claims 2 and 6-7 are amended. Claims 2-7 are allowed.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 7/5/2022 is withdrawn.

Applicant’s arguments regarding the use of trade names and/or marks used in commerce have been noted. However, the previous Office action did not object to the use of such names and/or marks, but merely indicated instances in which applicant permissibly and properly used such names and/or marks.
Allowable Subject Matter
Claims 2-7 are allowed. The following is an examiner’s statement of reasons for allowance:
Reynolds (US 1,292,648) teaches a tobacco pipe having a bowl with a cup (page 1, lines 31-35, figure 1, reference numeral C) that is removed using a hooked-end tool (page 2, lines 6-18, figure 1, reference numeral F). However, Reynolds does not teach or suggest the hooked-end tool being attached to a second tool with a divot.
Palatini (CH 92205, machine translation relied upon) teaches an insert for tobacco pipe bowls with a device for inserting and removing the same (lines 13-19), which is considered to meet the claim limitation of a retaining rod. The device for removing the insert has a shaft (figure 6, reference numeral 14) with a blade like end (lines 35-40, figure 6, reference numeral 15). The shaft is inserted through slots of the insert to attach to the insert to attach to the insert (lines 35-40, figure 2, reference numerals 8, 9). However, Palatini does not teach or suggest a second device attached to the shaft with a divot.
Slepian (US 2,087,741) teaches a plug appliance for tobacco pipes which is fit into the bowl of a pipe (page 1, left column, lines 54-55, page 1, right column, lines 1-11) and an associated auxiliary instrument formed from sheet steel that cleans the bowl so that the plug can be inserted (page 2, left column, lines 48-60, figure 2, reference numeral 17). However, Slepian does not teach or suggest a second auxiliary instrument that is fit to the first instrument using a divot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715